AO 24SD (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                       Sheet 1




                                         United States District Court
                                                        District of Massachusetts
           UNITED STATES OF AMERICA                                        Judgment in a Criminal Case
                                 V.                                        (For Revocation of Probation or Supervised Release)

                 ARTHUR STRASNICK
                                                                           Case No.      1: 17 CR 10279                - IT      - 1
                                                                           USMNo.

                                                                           Stylianus Sinnis
             _                                                                                     Defendant's Attorney
 THE DEFENDANT:

 ^ admitted guilt to violation ofcondition(s)Spec. 3; Stnd. 3; Stnd. Restitution ofthe term ofsupervision.
 •    was found inviolation of condition(s) count(s)                                   afterdenial of guilt.
 The defendant is adjudicated guilty of these violations:

 Violation Number                Nature of Violation                                                              Violation Ended
 I, Spec. Cond. 3                     Def. incurred new lines of credit.                                          12/12/2018
 H, Stnd. Cond. 3                . Def. did not answer truthfuffy'^^^^HrSs. of Prob. v.ui'i^ofeoi8
 III, Spec. Cond. Restit.             Def. failed to pay restitution as ordered.                                  11/30/2018


         The defendant is sentenced as provided in pages 2 through                     of thisjudgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
 •    The defendant has not violated condition(s)                             and is discharged as to such violation(s) condition.

           It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until ail fines, restitution, costs, and special assessments imposed by this judgment are
 fully paid. If ordered to pay restitution, thedefendant must notify thecourt and United Stales attorney of material changes in
 economic circumstances.


 Last Four Digits of Defendant's Soc. Sec. No.:                            03/01/2019
                                                                                               Date of Imposition of Judgment
 Defendant'sYearof Birth:                  9^®

 City and State of Defendant's Residence:                                                            Signature ofJudge
 Saugus MA
                                                                                    Indira Talwani, U.S. District Judge
                                                                                                  Name and Title of Judge

                                                                                        3 is-
                                                                                                               Date
AO 245D (Rev.02/18)     Judgmentin a CriminalCase for Revocations
                        Sheet2— Imprisonment
                                                                                                   Judgment — Page      of

DEFENDANT: ARTHUR STRASNICK
CASE NUMBER: i; 17 CR 10279                           - IT          - 1

                                                             IMPRISONMENT


           The defendant is hereby committed to the custody oftheFederal Bureau of Prisons to beimprisoned for a total
term of:

14 days.




     •     The court makesthe following recommendations to the Bureauof Prisons:




     •     The defendant is remanded to the custody of the United States Marshal.

     iSf The defendant shallsurrender to the United States Marshal for this district;
                                                                                     03/15/2019
           or at      01:0°                      •    a.m.           p.m.       on

           •    as notified by the United States Marshal.

     •     The defendant shall surrenderfor serviceof sentenceat the institution designated by the Bureauof Prisons:
           •    before 2 p.m. on                                            •
           •    as notified by the United States Marshal.
           •    as notified by theProbation or Pretrial Services Office.
                                                                      RETURN


I have executed this judgment as follows:




           Defendant delivered on                                                       to



at                                                   with a certified copy of this judgment.




                                                                                                UNITED STATES MARSHAL



                                                                            By
                                                                                             DEPUTY UNITED STATES MARSHAL
AO 245D (Rev. 02/18)    Judgment in a Criminal Case for Revocations
                        Sheet 3 — Supervised Release
                                                                                               Judgment—Page     3   of
DEFENDANT:          ARTHUR STRASNICK
CASENUMBER: i; 17 CR 10279                             - IT       - 1
                                                          SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised releasefor a term of:
 15 months.




                                                       MANDATORY CONDITIONS

1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
     from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             • The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                   substance abuse, (check ifapplicable)
4.    gf You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A orany other statute authorizing asentence of
          restitution, (check ifapplicable)
5.    gf You must cooperate in the collection ofDNA as directed by the probation officer, (check ifapplicable)
6.    •   You must comply with the requirementsof the Sex Offender Registrationand Notification Act (34 U.S.C. § 20901, et seq.)
          as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
          where you reside, work, are a student, or were convicted of a qualifyingoffense, (check ifapplicable)
7.    •   You must participate in an approved program for domestic violence, (check ifapplicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
AO 245D (Rev. 02/18)    Judgment in a Criminal Case for Revocations
                        Sheet 3A — Supervised Release
                                                                                                Judgment—Page            of

DEFENDANT:             ARTHUR STRASNICK
CASE NUMBER: j. 17 CR 10279                             - IT          - 1

                                          STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you mustcomply with the following standard conditions of supervision. Theseconditions are
imposed becausethey establish the basic expectations for your behaviorwhile on supervision and identify the minimum tools
needed by probation officers to keep informed, reportto the courtabout,and bring aboutimprovements in your conduct and
condition.

      You mustreport to the probation office in the federal judicialdistrict where youare authorized to reside within 72 hours of
      yourrelease from imprisonment, unless the probation officer instructs youto report to a different probation office or within a
      different time frame.
      Afterinitially reporting to the probation office, you will receive instructions from the courtor the probation officer abouthow
      and when you must report to the probation officer, and you must reportto the probation officeras instructed.
3.    You mustnot knowingly leave the federal judicialdistrict where youare authorized to reside without firstgetting permission
      from the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by theprobation officer. If you plan to change where youlive or anything about your living
      arrangements (such as thepeople you live with), you must notify theprobation officer at least 10days before thechange. If
      notifying theprobation officer in advance is notpossible dueto unanticipated circumstances, you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
      Youmustallow the probation officer to visit you at anytimeat yourhome or elsewhere, and you mustpermit the probation
      officerto takeany items prohibited by the conditions of your supervision that he or she observes in plainview.
7.    Youmustwork full time(at least30 hours per week) at a lawful typeof employment, unlessthe probation officerexcuses you
      from doing so. If you do nothave full-time employment you must tryto find full-time employment, unless theprobation
      officer excuses you from doing so. If youplan to change where youworkor anything about yourwork (such as yourposition
      or yourjob responsibilities), youmust notify theprobation officer at least 10days before thechange. If notifying the
      probation officer at least 10 days in advance isnot possible due to unanticipated circumstances, you must notify theprobation
      officer within 72 hours of becoming aware of a change or expected change.
8.    You must not communicate or interactwith someoneyou know is engagedin criminal activity. If you knowsomeonehas
      been convicted of a felony, you must notknowingly communicate or interact with that person without first getting the
      permission of the probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify theprobation officer within 72hours.
10.   You must notown, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
      thatwasdesigned, or was modified for, thespecific purpose of causing bodily injury or death to another person such as
      nunchakus or tasers).
11.   You must notactor make any agreement with a lawenforcement agency to actas a confidential human source or informant
      without first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer
      may require you to notify theperson about the risk and you must comply with that instruction. The probation officer may
      contact the person and confirm that you havenotified the person aboutthe risk.
13.   You must followthe instructions of the probation officer relatedto the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy ofthis
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and
Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                         Date
  AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                         Sheet 3D — Supervised Release
                                                                                         Judgment—Page   5      of
  DEFENDANT: ARTHUR STRASNICK
  CASE NUMBER: j. jy                       10279         - IT          - 1

                                             SPECIAL CONDITIONS OF SUPERVISION

1. The defendant shall participate in a program of financial and credit counseling. The program shall be approved by the
United States Probation Office.

2. The Court has reliable information which indicates that the defendant poses a low risk of future substance abuse, so the
mandatory drug testing condition is suspended.

3. The defendant shall not incur new credit charges, open additional lines of credit, or incur new other ongoing financial
commitments without approval of the probation officer.

4. The defendant shall contribute to the cost of any evaluation, testing, treatment and/or monitoring services rendered in
an amount to be determined by the probation officer based on the defendant's ability to pay and the availability of third
party payments.

5. The defendant shall apply ail monies he receives from any income tax refunds, lottery winnings, judgments, and/or any
other anticipated or unexpected financial gains to the outstanding court-ordered financial obligation.
AO 245D (Rev, 02/i 8)    Judgment in a Criminal Case for Revocations
                         Sheet 5 — Criminal Monetary Penalties

                                                                                                             Judgment — Page      0      of
DEFENDANT: ARTHUR STRASNICK
CASE NUMBER: j; jy cr 10279                               - IT         - 1
                                                 CRIMINAL MONETARY PENALTIES


       The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth on Sheet 6.

                        Assessment                       JVTA Assessment*                                              Restitution
                 $   300.00                                                                                        $    1,994,620.32


•      The determination of restitution is deferred until                        . An Amended Judgment in a Criminal Case (AO 245C) will be
       entered after such determination.


EI The defendant shall make restitution (including community restitution) tothe following payees in the amount listed below.

       If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
       otherwise in the priority orderor percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
       victims must be paid before the United States Is paid.

Name of Payee                                  Total Loss**                              Restitution Ordered                   Priority or Percentase

    Victim 1-Deutsche Bank                                            $718.695.,0p
                                                                      '            ,_i                      $718,695.00 ;

    Victim 2- Bank of America                                         :$873,468.12                          $873,468.12

    Victim 3- R.O.                                                ' $289,265.55                             $289,265.55 !i
    Victim 4- J.T.                                                     $61,673.60                             $61,673.60

    Victim 5,^AiT^rijai5^Exp. Co.                                                                             $51,518.05 I




                                                         1,994,620.32                                   1.994,620.32
TOTALS



•       Restitution amount ordered pursuant to plea agreement $




gf      The court determined that thedefendant does nothave theability to pay interest and it isordered that:
        gj the interest requirement is waived for the             •     fine             restitution.
        •   the interest requirement for the         •     fine        •     restitution is modified as follows:


* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
      Findings for thetotal amount oflosses arerequired under Chapters 109A, 110, llOA, and 113A ofTitle 18 for offenses committed
      or after September 13, 1994, but before April 23, 1996.
   AO 24SD (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                          Sheet 6 — Schedule of Payments

                                                                                                        Judgment — Page   7     of
   DEFENDANT: ARTHUR STRASNICK
   CASE NUMBER: 1;              17 CR 10279                - IT         - 1

                                                           SCHEDULE OF PAYMENTS


   Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties shall be due as follows:

   A      •    Lumpsum payment of $                                     due immediately, balance due

               •   not later than                                          ,or
               •   in accordance with      •    C,     •     D,     •     E, or   •   F below); or

   B      Ef Payment to begin immediately (may becombined with                    • C,      • D,or     0 F below); or
   C      •    Payment in equal                 (e.g., weekly, monthly, quarterly) installments of $                 overa period of
                            (e.g., months or years), to commence                (e.g., 30or 60days) after thedate ofthis judgment; or
   D      •    Payment in equal                 (e.g., weekly, monthly, quarterly) installments of $                   overa period of
                            (e.g., months or years), to commence                (e.g., 30or 60 days) after release from imprisonment to
               term of supervision; or

    E     •    Paymentduring the term of supervised releasewill commence within                (e-g-> 30 or 60 days) after release
               from imprisonment. The court will set the paymentplan basedon an assessment of the defendant's abilityto pay.
    F         Special instructions regarding the paymentof criminal monetary penalties:

 Any outstanding restitution shall be paid at the minimum rate of25% ofanyincome earned while incarcerated, andat the
 minimal rateof $300 per monthor 10% ofthe defendant's gross income, whichever is greater, upon release from
 imprisonment. Should at anytime the defendant have theability to payrestitution in full, he mustdo so. Thedefendant
 shdl begiven credit for any payments, transfers, etc made on restitution. This includes thetransfer ofproperty at4 Joshua
 Road, Saratoga.
  Unless thecourt has expressly ordered otherwise inthespecial instruction above, if this judgment imposes imprisonment, payment of
  criminal monetary penalties is due during theperiod of it^risonment. Allcriminal monetary penalties, except those payments made
  through the Federal Bureau of Prisons' Inmate Financial Responsibility Program, are madeto the clerkof the court.

   The defendantshall receivecredit for all payments previously made toward any criminal monetary penalties imposed.




    •     Joint and Several

          Defendant and Co-DefendantNames and Case Numbers (including defendant number). Joint and Several Amount and
          corresponding payee, if appropriate.




    •     The defendant shall pay the cost of prosecution.

    •     The defendant shall pay the following court cost(s):

    ET The defendant shall forfeit the defendant's interest in the following property to the United States:
        As set forth In the originaljudgment. 1:10-cr-00318-TJM [#39] at 6.

Payments shall beapplied inthe following^order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,(5) fine
interest, (6)community restitution, (7)JVTA assessment, (8)penalties, and (9)costs, including cost of prosecution and court costs.
AO 245D (Rev. 02/18)   Judgment in a Criminal Case Personal Identiflcation Attachment


DEFENDANT:             ARTHUR STRASNICK

CASE NUMBER: 1:             17 CR 10279                -   IT      -   1

DISTRICT:


                               Judgment in a Criminal Case Personal Identification Attachment
                                                 (Not for Public Disclosure)

Thefollowing unredacted personal identifiers are included withthejudgment transmitted to the Attorney General per 18U.S.C. §
3612(b). A copy of thisattachment shall also be provided to theattorney forthe defendant, the Probation and Pretrial Services
Office, and the U.S. Sentencing Commission.
Pursuant to Rule 49.1 of the Federal Rules of Criminal Procedure, however, the personal data in this attachment are not for public
disclosure and must not be filed with the Clerk of the Court unless redacted or under seal, as provided in the rule.



Last 4 Defendant's Soc. Sec. #:

 Defendant's Birth Year:

Defendant's Residential Address




Defendant's Mailing Address:
Ofdifferent)
